DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 13-16 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-16 are method claims and improperly depend on system claim 11.
Claims 19-22 are method claims and improperly depend on system claim 17. 
The Examiner suggests the applicant to appropriate amend the dependent claims to their respective independent claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,030,688.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-22 of the instant application are directed to a similar subject matter contained in claims 1-22 of the '688 patent.  The only difference between the instant application and the '688 patent is merely a labeling difference.  It is noted that all the features of claims 1-22  are contained in claims 1-22    of the '688 patent.  

The prior art taken alone or in combination failed to teach or suggest:
	“transmitting, automatically by the processor via the electronic communications system based on the determination that the received electronic message is unsolicited, the received electronic message to all other market participants of the subset of the plurality of market participants, and transmitting, automatically by the processor via the electronic communications system based on the determination that the received electronic message is solicited, the received electronic message only to the market participant of the subset of the plurality of market participants who generated the other electronic message to which the received electronic message is responsive, the received electronic message not being transmitted via the electronic communications system to the others of the subset of the plurality of market participants” as recited in independent claim 1 and as similarly recited in independent claims 11 and 17.

Waelbroeck et al. (US Pub. No. 20180295156) disclose a system and method for facilitating trading of securities, preferred methods comprising receiving a first buy or sell order from a first user; calculating a block price range; determining that said first order is reasonably priced; transmitting to a second user a notification that a reasonably priced order is present, but without notifying said second user of the side; receiving a second order from said second user, wherein said second order is a contra to said first order and nearly matches but does not cross said first order; transmitting a contra order notification to said second user after said second order is received, said contra order notification indicating that a nearly matching contra order is active; receiving a third order from said second user, said third order being a contra to said first order and crossing said first order, and executing a trade comprising said first order and said third order.

Rosenberg et al (US Pub. No. 2040279358) disclose a system and method for receiving  
receiving a new market request that requests creation of a market for trading of a new financial instrument  wherein the request identifies an instrument type, quantity, and price, in response to the request, creating a financial instrument based on the instrument type, the quantity, and the price, creating a pricing model, a limit book, and a fill model for the created financial instrument, initializing and binding the created financial instrument, the limit book, the pricing model, and the fill model, and activating the limit book for price discovery and trading of the created financial instrument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/fp/





/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        



October 4, 2022